Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have reviewed the entire S-1 filing statement for Sierra Madre Mining, Inc. We have also analyzed the analytical sections and their conclusions as derived from the Audited Financial Statements. We are in agreement as to their correctness as presented in this document. We hereby consent to the use in their Registration Statement (Form S1) pertaining to the registration of 100,000,000 shares of common stock class "B" of Sierra Madre Mining, Inc. of our Audit Report dated June 30, 2015 with respect to the financial statements of Sierra Madre Mining, Inc. as of December 31, 2014 and 2013 and for the year ended December 31, 2014 and the period November 6, 2013 (inception) through December 31, 2013.
